DETAILED ACTION
This Notice of Allowance is in response to the Application filed July 12, 2019.  
REASONS FOR ALLOWANCE
2.	Claims 1-20 are allowable over the references of record for at least the following reasons:
	Claim 1:  a cooling module that receives a control signal from the BMC, the cooling module including: an air mover assembly; a foam gasket . . . and a cam assembly including: a compression bracket that is in physical communication with the air mover assembly; and a cam lever holder that draws in the compression bracket to provide axial stress to the air mover assembly, bulkhead, and the foam gasket that are disposed in between the cam lever holder and the compression bracket.
	Claim 11:  an mover assembly including a flange; a foam gasket that is disposed along an air port of the flange; and a quick release (QR) cam assembly including: a compression bracket that is in physical communication with the flange; and a cam lever holder that draws in the compression bracket to provide axial stress to the flange and the foam gasket that are disposed in between the cam lever holder and the compression bracket.  
	Claim 19: a cooling module communicating with the BMC . . . a foam gasket . . .a cam assembly including: a rotatable cam lever holder having a cam; and a horseshoe shaped compression bracket having an open end; wherein the cam assembly has a first position that rotates the cam into contact with the bulkhead and generates a compressive force in the bolts to draw the horseshoe-shaped compression bracket, the flange, and the rotatable cam lever holder to the bulkhead to compress the foam gasket.  
	The closest prior art is the Rodriguez reference.  The Rodriguez reference fails to disclose all of the features of the independent claims.  Furthermore, no located reference teaches or suggests the above indicated features.  Accordingly, there is allowable subject matter.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747